DETAILED ACTION
Remarks
Applicant presents a communication filed on 13 September 2022 in response to the 20 June 2022 non-final Office action (the “Previous Action”). 
With the request, Applicant amends claims 1, 3, 5, 8, 10, 14, 15, 18, 21 and 22.
Claims 1-25 remain pending in this application and have been fully considered. Claims 1, 8, 14, 18 and 22 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
37 C.F.R. § 1.121
It is noted that Applicant’s amendments are not compliant with 37 U.S.C. § 1.121, which requires added subject matter to be shown via underlining and deleted subject matter to be shown via strike-through or double bracketing. Applicant has added language to the claims without underlining it in various locations and has deleted language from the claims in various locations. without strike-through or double bracketing. Examiner surmises that Applicant may perhaps have submitted a marked-up version of a previous claim set as opposed to the latest version. 
The claims are nonetheless examined in the interests of compact prosecution. It is respectfully suggested that Applicant ensure compliance with 37 U.S.C. § 1.121 in order to prevent any further confusion of the record and avoid unnecessary delays in prosecution.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant argues with respect to claim that the cited references do not teach the “wherein the patch execution plans correspond to respective subgraphs of a partitioned graph that is defined by…communicative associations among the first data center, the one or more second data centers” or “a patch execution plan…that corresponds to a subgraph matched to the first data center.” (Remarks, p. 11 last par. – p. 12 par. 3).
Examiner respectfully disagrees for the reasons set forth in the rejections below. Note that the edges of the graph shown in Fig. 1 are construed as “communicative associations” because they join or connect the devices shown. Note too that “communicative associations” appear to be only required in the claim in the alternative. 
Applicant’s arguments with respect to the remaining claims by virtue of their similarity with claim 1, dependence from claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the “creating, by a device…” in claim 1; (note that while the claim does disclose the device comprises a processor, the term “processor” appears to be specially defined in paragraph [0130] as a generic component)
the “determining, by the device…” in claim 1;
the “assigning, by the device…” in claim 1;
the “selecting, by the device…” in claim 1;
the “executing, by the device…” in claim 1;
the “determining, by the device…” in claim 3;
the “storing, by the device…” in claim 6;
the “initializing, by a device…” in claim 18;
the “analyzing, by the device…” in claim 18;
the “assigning, by the device…” in claim 18;
the “selecting, by the device…” in claim 18;
the “executing, by the device…” in claim 18;
the “executing, by the device…” in claim 20;
the “recording, by the device…” in claim 20; and
the “updating, by the device…” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, “[f]or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).” M.P.E.P. § 2181(II)(B).
 And here, the “creating, by a device…path execution plans…”, “determining, by the device, respective impact of the patch execution plans…”, “assigning, by the device, respective impact scores…”, “selecting, by the device, a patch execution plan…” and “executing, by the device, the pending patches…” limitations are all 35 U.S.C. § 112(f) limitations. However, the specification discloses no algorithm for performing any of these functions.  Thus, the claim is indefinite.
Claims 2-7 are rejected via dependency from claim 1.
Further as to claim 3, the “determining, by the device, respective risk factors…” limitation is also interpreted under § 112(f). Again, however, the specification discloses no algorithm for performing this function.  Thus, the claim is indefinite for this reason as well.
As to claim 18, the “initializing, by a device…a patch execution plan…”, “assigning, by the device, respective impact scores…”, “selecting, by the device, a plurality of candidate actions…” and “executing, by the device…” limitations are also all 35 U.S.C. § 112(f) limitations. However, the specification again discloses no algorithm for performing any of these functions.  Thus, the claim is indefinite.
Claims 19-21 are rejected via dependency from claim 1.
Further as to claims 20 and 21, the “executing, by the device, the plurality of candidate actions…” and “updating, by the device, the respective impact scores…” limitations are also interpreted under § 112(f). And again, the specification discloses no algorithm for performing these functions.  Thus, the claims are indefinite for these reasons as well.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1-7 and 18-21, “[w]hen a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a)”. See M.P.E.P. § 2181(IV). 
Thus, since claims 1-7 and 18-21 are indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure as set forth above, they also lack written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0100671) (art of record – hereinafter Song) in view of Morino et al. (US 2014/0298321) (art of record – hereinafter Morino) in view of Bombacino et al. (US 9,507,605) (art of record – hereinafter Bombacino) in view of Kikuchi et al. (US 20120210311) (art of record – hereinafter Kikuchi). 

Per claim 1:
Song teaches a computer-implemented method comprising:
creating, by a device operatively coupled to and comprising a processor, patch execution plans for pending patches associated with a first data center; (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices; par. [0029] discloses for each sub-graph in S, creating an update plan [an update being a patch]; par. [0032] discloses the admin is performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y; par. [0042] an aspect of the invention or elements therefor can be implemented in the form of a an apparatus including at least one processor)  
determining, by the device, respective impact of the patch execution plans based on: associated patch execution plan dependencies, a cost (see below)
wherein the dependency are across respective computers in the first data center (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0028] discloses one or more sub-graphs and for each sub-graph, to determine whether the sub-graph represents a valid upgrade plan by verifying whether pair-wise compatibility is achieved for each pair of interconnected devices; par. [0031] discloses executing a cost function to capture the impact of every upgrade plan) 
one or more second data centers (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices).
assigning respective impact scores to a subset of the patch execution plans based at least on the determined respective impact; (e.g., Song, par. [0030] discloses computing a cost associated with each upgrade plan; par. [0031] discloses executing a cost function to capture the impact of every upgrade plan) wherein the patch execution plans correspond to respective subgraphs of a partitioned graph that is defined by the first data center, the one or more data centers, or other data centers and communicative associations among the first data center, the one or more second data centers or other data centers; (e.g., Song, abstract: generating a second graph from a first graph of multiple devices in a network [first data center]; par. [0016]: Fig. 1 illustrates an example network connectivity graph (NG). A compatibility graph (CG) is generated from [defined by] an original NG [and see figure 1, the edges being communicative associations among the data center, But also note that the communicative associations appear to be required in the alternative only]; par. [0029]: for each sub-graph in S, at least one embodiment includes creating an upgrade plan [patch execution plan]) 
selecting a patch execution plan from the patch execution plans that has a lowest impact score (e.g., Song, par. [0038] discloses selecting one or more of the upgrade plans based on the computed cost and outputting the one or more selected upgrade plans; par. [0031] discloses the output can include, the upgrade plan with the lowest cost) and that corresponds to a subgraph matched to a first data center (e.g., Song, par. [0026]: a graph matching algorithm 406 is applied to determine if the CG 404 has any isomorphic subgraph(s) with respect to the NG 403 [which represents a first data center, see above]. A graph is said to be isomorphic to another graph if the two graphs (or portions therof) share some same graph structure; par. [0028]: to determine whether the sub-graph represents a valid system upgrade plan) and
executing the pending patches in the first data center according to the patch execution plan (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target configuration; par. [0035] discloses the time required to execute the upgrade plan [the implication being that the plan will be executed]).
Song does not explicitly disclose determining respective impacts of the patch execution plans based on security risk to the first data center of failure to apply one or more of the pending patches and respective historical impact of the pending patches implemented in one or more second data centers wherein the respective impact comprises amount of downtime of the first data center if execution of at least one of the pending patches results in failure, wherein the respective historical impact comprises amount of downtime of the one or more second data centers.
However, in an analogous art, Morino discloses
determining respective impact of the execution plans based on respective historical impact of the pending software modules implemented in one or more second computers (e.g., Morino, claim 8 discloses collecting past [historical] record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; and generating installation information using the past record data; par. [0036] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” If the installation information indicates the preceding software involves service function [historical impact] unit 26 sets “preceding software count having service startup x 10%”)
wherein the respective historical impact comprises amount of downtime of the one or more second computers  (e.g., Morino, par. [0048]: collecting unit uses the collected installation information as past record data; claim 8: collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.”; par. [0142]: of the restart is to be performed after the installation of the software, an OS restart (including shutdown) takes time, and shutdown and restart of software in operation also takes time) 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the determined impact of plans to apply patches to a data center system taught by Song, by incorporating determining the impact of the plans on the system based on historical impacts of application of the software to a different system, including an amount of downtime, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086]).
Further, in an analogous art, Bombacino discloses:
a cost the form of a security risk to the data center of failure to apply one or more of the pending patches (e.g., Bombacino, col. 4 ll. 44-53 discloses the cost of not re-booting can be understood as a security risk of failing to apply an update. The cost of not rebooting and/or delaying a re-boot can be represented by the cost function g(u, t); col. 3 l. 6 discloses the system cost at the given time; col. 3 ll. 10-15 discloses the system cost is a quantified risk associated with failing to apply an update to the system; col. 4 l. 53: a cost to a computer system; col. 7 ll. 39-42: computer system 12 may be practiced in distributed cloud computing environments where tasks are performed by processing devices linked through a communication network [datacenter, see par. [0064] of the specification] ) and
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the costs of patch execution plans associated with a first data center, and cost associated with the second data center taught by Song/Morino, to each include a cost comprising a risk of security of the computing environment if one of the patches were not installed, as taught by Bombacino, as Bombacino would provide the advantages of  a means to determine a cost associated with delaying an update and a means for reducing cost to the system as a whole. (See Bombacino, col. 4 ll. 52-53 and col 5 ll. 8-15).
And further still, in an analogous art, Kikuchi discloses:
wherein the respective impact comprises amount of downtime of the first computer if execution of at least one patch of the pending patches results in failure; (e.g., Kikuchi, par. [0199] discloses update&recovery time is the sum of the required update time estimated to be required when update is performed, and the required recovery time estimated to be required to recover the component to the original state when the update fails; par. [0273] discloses update&recovery time of VM3 is 70 minutes. Therefore update execution unit 504 adds 70 minutes to monthly down time for User 3 [i.e., update&recovery time = downtime]; Fig. 12 and associated text discloses [see figure] and update&recovery time for each update [i.e., patch, each column being data for a particular patch]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the costs associated with patch execution plans implementing patches in a data center taught by Song, by incorporating costs including downtime of the computer in which the patches are implemented caused by failed patches, as taught by Kikuchi, as Kikuchi would provide a more accurate means of determining the cost of applying a patch, as it would take into account the cost of the patch regardless of whether or not its application is successful. (See Kikuchui, par. [0199]). This could, for example, prevent failure to obtain service level objectives. (See Kikuchi, par. [0010]).
 
Per claim 2:
Song/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further teaches wherein the dependencies further comprises at least one of dependencies between respective pending patches associated with the patch execution plans, or dependencies between respective applications in the first data center (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement).

Per claim 3:
Song/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further discloses:
 determining, by the device, respective risk factors associated with the patch execution plans, wherein the assigning comprises assigning respective impact scores to the patch execution plans based further on the respective risk factors (e.g., Song, par, [0030] discloses computing a cost associated with each upgrade plan. A cost function may include, the number of devices affected by the plan, the number of upgrade steps and/or the estimated upgrade time [risk factors, or based on them, note that per Bai (US 9,361,092) at claim 6, risk includes effort or costs]).
	
Per claim 4:
Song/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further discloses the patch execution plan, the first data center and respective ones of the pending patches but Song does not explicitly disclose wherein the selecting comprises selecting the execution plan based further on historical data associated with at least one of the first data center or respective ones of the pending patches.
However, in analogous art, Morino discloses
wherein the selecting comprises selecting the execution plan based further on historical data associated with at least one of the first computer or respective ones of the software modules, (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; and generating installation information using the past record data; par. [0048] discloses a more appropriate installation sequence may be selected when the installation information collecting unit 23 collets the installation information from the existing server 12 and uses the collected information as past record data)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans to apply patches first data center taught by Song, by incorporating selecting a plan based on historical data of the software applied by the plan, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). 

Per claim 5:
Song/Morino/Bombacino/Kikuchi discloses the compute-implemented method of claim 4 (see rejection of claim 4 above), Song further discloses patches and patch execution plans (see rejection of claim 1 above) but does not explicitly disclose wherein the historical data comprises data relating to previously executed patches and respectively corresponding impact ratings, and wherein the determining comprises estimating the respective impacts of the patch execution plans using respective ones of the impact ratings corresponding to the previously executed patches.
However, in an analogous art, Morino discloses:
wherein the historical data comprises data relating to previously executed software modules and respectively corresponding impact ratings; (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus on which the at least part of the software modules has been installed [previously executed]; and generating installation information using the past record data; par. [0036] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” par. [0135] discloses the installation cost calculating unit calculates a unit cost. The unit cost may be calculated using at least one of the restart cost, the service startup cost and the cost influenced by service in operation) and wherein the determining comprises estimating the respective impacts of the execution plans using respective ones of the impact ratings corresponding to the previously executed software modules (e.g., Morino, par. [0137] discloses the installation cost calculating unit 26 calculates [assigns] the cost of the installation sequence [impact rating] as [sic] the candidate. The cost of the installation sequence includes “the total sum of unit costs of target software”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans that apply patches to  data centers taught by Song, by incorporating selecting the plan based on historical data relating to the applied software and corresponding impact rating and estimating the impact of the plans using impact ratings of the previously executed software, as taught by Morino, as Morino would provide the advantages of means of selecting a more appropriate plan (see Morino, par. [0048]) and a means of calculating the impact of the plan as an aggregate of the impact its individual steps, as suggested by Song. (See Morino, par. [0137] and Song, [0030]).

Per claim 6:
Song/Morino/Bombacino/Kikuchi discloses the computer-implemented method of claim 4 (see rejection of claim 4 above), Song further discloses patches (see rejection of claim 1 above) but does not explicitly disclose further discloses wherein the computer-implemented method further comprises: storing, by the device, identities of respective pending patches associated with the patch execution plan and corresponding impact ratings for the respective pending patches with the historical data.
However, in an analogous art Morino discloses:
wherein the computer-implemented method further comprises:
 storing, by the device, identities of respective pending software modules associated with the execution plan and corresponding impact ratings for the respective pending software modules with the historical data (e.g., Morino, Figure 4 and associated text, par. [0086] discloses fig. 4 is a example of the installation information [which must be stored includes historical data, see rejection of claim 4 above]. Items of the installation information include a key name [identity]; par. [0087] discloses the key name is information to identify software; par. [0145] discloses calculating a cost [impact rating] of each piece of software [again, the cost must be stored]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans that apply patches to data centers taught by Song, by incorporating storing identities of the software applied by the plans in association with impact ratings for that software along with historical data, as taught by Morino, as Morino would provide the advantage of means of determining the impact of the individual units of software being installed. (See Morino, Fig. 4m par. [0046]).

Per claim 8:
The claim is a system claim having substantially the same limitations as claim 1. Those limitations are disclosed by or would have been obvious in view of the cited references for substantially the same reasons. Further limitations disclosed by Song include:
a memory that stores computer executable components (e.g., Song, par. [0049]); and
a processor that executes computer executable components stored in the memory, (e.g., Song, par. [0049]) wherein the computer executable components comprise: (see rejection of claim 1 above, the different software instructions that perform the steps of that claim being the components of claim 8).

Per claims 9-13:
Claims 9-13 are system claims having substantially the same limitations as claims 2 and 4-6 above. Accordingly, they are rejected for substantially the same reasons. 

Per claim 14:
The claim is a system claim having substantially the same limitations as claim 1. Those limitations are disclosed by or would have been obvious in view of the cited references for substantially the same reasons. Further limitations disclosed by Song include:
a computer program product for patch orchestration in a computing environment the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (e.g., Song, par. [0049]) to: (see rejection of claim 1 above)

Per claims 15-17:
Claims 15-17 are computer program product claims having substantially the same limitations as claims 3-5. Accordingly, they are rejected for substantially the same reasons.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Morino (US 2014/0298321) in view of Bombacino (US 9,507,605) in view of Kikuchi (US 2014/0298321) in further view of Tripoli et al. (US 2016/0259638) (art of record – hereinafter Tripoli).


Per claim 7:
Song/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the first data center comprises a cloud computing environment.
However, in analogous art, Kikuchi discloses:
wherein the first data center comprises a cloud computing environment (e.g.,Tripoli, par. [0003] discloses networked data centers managed by independent parties, sometimes termed “cloud computing” facilities).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the data center system taught by Song such that it comprises a cloud computing environment, as taught by Tripoli, as Tripoli would provide the advantage of a means for a user to allocate and deallocate computing resources in an elastic virtual computer cloud. (See Tripoli, par. [0003]).


Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson et al. (US 9,361,092) (art of record – hereinafter Davidson) in view Morino (US 2014/0298321) in view of Bombacino (US 9,507,605) in view of Kikuchi (US 2012/0210311).


Per claim 18:
Song teaches a computer-implemented method comprising:
a patch execution plan corresponding to a set of devices and pending patches in a first data center (e.g, Song, par. [0029] discloses for each sub-graph in S, creating an update plan [an update being a patch]; par. [0032] discloses the admin is performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y)  
analyzing, by the device, a set of candidate actions associated with the set of devices and patches in the first data center, wherein the analyzing comprises analyzing dependencies between respective devices in the first data center (e.g., Song, par. [0032] discloses the admin performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y; par. [0002] discloses typical data center networks include multiple interconnected devices, wherein compatibility issues may arise. For example, if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0036] discloses determining for nodes in the second graph derived from two devices in the first graph, whether the pair is compatible) and a cost (e.g., Song, par. [0031] discloses executing a cost function to capture the impact of every upgrade plan)
one or more second data centers (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices) and
wherein the combined respective impact scores correspond to a respective subgraph, matched to the first data center, of a partitioned graph that is defined by the first data center, the one or more second data centers, or other data centers and communicative associations among the first data center, the one or more second data centers, or the other data centers (e.g., Song, abstract: generating a second graph from a first graph of multiple devices in a network [first data center]; par. [0016]: Fig. 1 illustrates an example network connectivity graph (NG). A compatibility graph (CG) is generated from [defined by] an original NG [and see figure 1, the edges being communicative associations among the data center, But also note that the communicative associations appear to be required in the alternative only]; par. [0029]: for each sub-graph in S, at least one embodiment includes creating an upgrade plan [patch execution plan]; par. [0030]: computing a cost associated with each upgrade plan with a predefined cost function. A cost function might include, the number of upgrade steps in the plan and/or the estimated upgrade time “(for instance, the aggregate time of individual upgrade steps)” [i.e., combined impact score])
executing, by the device, the pending patches in the first data center according to the patch execution plan (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target configuration; par. [0035] discloses the time required to execute the upgrade plan [the implication being the plan will be executed]).
Song does not explicitly disclose initializing, by a device operatively coupled to and comprising a processor, a patch execution plan; a security risk to the first data center of failure to apply one or more of the pending patches; assigning, by the device, respective impact scores to a subset of the set of candidate actions based on the analyzing and based on respective historical impact of the pending patches implemented in one or more second data centers, wherein the respective impact scores are based on amount of downtime of the first data center if execution of at least one of the pending patches results in failure; and wherein the respective historical impact comprises amount of downtime of the one or more second data centers; selecting a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan, wherein the plurality of candidate actions have respective impact scores that combined are less than a threshold impact score.
However, in an analogous art, Davidson discloses: 
initializing, by a device operatively coupled to an comprising a processor, a patch execution plan (e.g., Davidson, par. [0012] discloses devices [set of devices] may provide services to other devices over a network [computing environment]. These devices may need to have their software patched. When these changes are taking place [i.e., changes can include patches], the devices may be unable to provide service; par. [0036] discloses deployment and routing device 120 may generate a report that includes all the changes scheduled to be deployed on a particular day [those scheduled changes being an initialized plan]; par. [0022]: processor 130 executes to perform any of the functions described herein)
selecting a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan, wherein the plurality of candidate actions have respective impact scores that combined are less than a threshold impact score (e.g., Davidson, par. [0034] discloses deployment and routing service 120 may aggregate these scores [impact scores] for those changes; par. [0036] discloses the score 215 may be an aggregate score 215 for all the changes 210 that are scheduled to be deployed [deployment of each change being a candidate action]; par. [0037] discloses deployment and routing device 120 may compare score 215 and/or a sum of scores 215 against a threshold 220 [threshold impact score] to determine whether a scheduled change 210 or multiple schedule changes 210 should be deployed at a certain time. If score 215 is below threshold 220, then the scheduled change 210 may be deployed. Otherwise, deployment and routing device 120 may perform remedial measures such as rescheduling certain changes 210. For example, if threshold 220 is a value of 100 and a requested change 210 has a score of ten, then deployment and routing device 120 may schedule change 210 to be deployed at a certain time when the sum of scores 215 for the already scheduled changes is below ninety. If deployment and routing device 120 schedules change 210 to be deployed at a time when the sum of scores 215 is above ninety, then deployment and routing device 120 may reschedule the requested change 210 and/or another scheduled change 210 [so after an initial set of scheduled patches (plan) is determined, certain change deployments (candidate actions) are selected for inclusion in the set (plan) and some are not]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a patch execution plan of Song, which performs patching actions on a data center, by incorporating selecting actions for inclusion in the plan that have a combined score less than a threshold, as taught by Davidson, as Davidson would provide the advantage of a means of ensuring impact of the installation actions is below a desired amount. (See Davidson, abstract). 
Further, in an analogous art, Morino discloses:
assigning respective impact scores a subset of the set of candidate actions based on the analysis; a cost (e.g., Morino, par. [0128]: installation sequence candidates based on an essential relationship [dependency]; par. [0049]: a dependency relationship such as essential; par. [0133]: the installation cost calculating unit 26 inputs the installation sequence candidates and performs the following process; par. [0135] discloses the installation cost calculating unit calculates a unit cost (S76). The unit cost includes but is not limited to "file size cost+restart cost+service startup cost+cost [the unit here being installation of one of the software modules]) and based on respective historical impact of the pending patches implemented in one or more second computers, (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the  software modules has been installed; and generating installation information using the past record data; par. [0036] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” If the installation information indicates the preceding software involves service function [historical impact] unit 26 sets “preceding software count having service startup x 10%”) wherein the respective historical impact comprises amount of downtime of the one or more second computers (e.g., Morino, par. [0048]: collecting unit uses the collected installation information as past record data; claim 8: collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; par. [0134]: installation information indicates that the software is to be restarted; par. [0142]: of the restart is to be performed after the installation of the software, an OS restart (including shutdown) takes time, and shutdown and restart of software in operation also takes time) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the determined impact of plans to apply patches to a data center system taught by Song, by incorporating determining the impact of the plans on the system based on historical impacts of application of the software to a different system, including an amount of downtime, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086]).
Further still, in an analogous art, Bombacino discloses:
a cost that is a security risk to the data center of failure to apply one or more of the pending patches (e.g., Bombacino, col. 4 ll. col. 4 ll. 44-53 discloses the cost of not re-booting can be understood as a security risk of failing to apply an update. The cost of not rebooting and/or delaying a re-boot can be represented by the cost function g(u, t); col. 3 l. 6 discloses the system cost at the given time; col. 3 ll. 10-15 discloses the system cost is a quantified risk associated with failing to apply an update to the system; col. 4 l. 53: a cost to a computer system; col. 7 ll. 39-42: computer system 12 may be practiced in distributed cloud computing environments where tasks are performed by processing devices linked through a communication network [datacenter, see par. [0064] of the specification]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the costs/impact of patch execution plans associated with a first data center, second data center system and historical impacts comprising cost/impact associated with the second system taught by Song/Morino, to each include a cost/impact comprising a cost comprising a risk of security of the computing environment if one of the patches were not installed, as taught by Bombacino, as Bombacino would provide the advantages of  a means to determine a cost associated with delaying an update and a means for reducing cost to the system as a whole. (See Bombacino, col. 4 ll. 52-53 and col 5 ll. 8-15).
	And finally, in an analogous art, Kikuchi discloses:
wherein the respective impact scores are based on amount of downtime of the first computer if execution of at least one of the pending patches results in failure; (e.g., Kikuchi, par. [0199] discloses update&recovery time is the sum of the required update time estimated to be required when update is performed, and the required recovery time estimated to be required to recover the component to the original state when the update fails; par. [0273] discloses update&recovery time of VM3 is 70 minutes. Therefore update execution unit 504 adds 70 minutes to monthly down time for User 3 [i.e., update&recovery time = downtime]; Fig. 12 and associated text discloses [see figure] and update&recovery time for each update [i.e., patch, each column being data for a particular patch]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the impact scores of patching actions for a first data center Song/Davidson/Morino, by incorporating impact scores including downtime of the system in which the patches are executed caused by failed patches, as taught by Kikuchi, as Kikuchi would provide a more accurate means of determining the cost of applying a patch, as it would take into account the cost of the patch regardless of whether or not its application is successful. (See Kikuchui, par. [0199]). This could, for example, prevent failure to obtain service level objectives. (See Kikuchi, par. [0010]).

Per claim 19:
Song/Davidson/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 18 above), as well as the candidate actions and the first data center (see rejection of claim 1 above) but does not explicitly disclose wherein the analyzing comprises analyzing the candidate actions based on historical data associated with at least one of the first data center or the set of devices and pending patches in the first data center.
However, in an analogous art, Morino further discloses:
wherein the analyzing comprises analyzing the actions based on historical data associated with at least one of the first computer or the set of devices and pending patches in the first computer (e.g., Morino, par. [0048] discloses installation information collecting unit 23 collects the installation information form the existing server 12 and users the collected information as past record data; claim 8 discloses collecting past record data of at least part of the software modules from another apparatus and generating the installation information using the past record data [and see above, the installation information is used to analyze the candidate actions]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the analyzing of a set of candidate actions for patch execution plans to apply patches to a data center taught by Song, by incorporating assigning impact to scores to the actions based on historical impacts of the actions when applied to a second computing system, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086])

Per claim 22:
Song discloses a system that comprises:
a memory that stores computer executable components; (e.g., Song, par. [0049]) and
a processor that executes computer executable components stored in the memory (e.g., Song, par. [0049]) wherein the computer executable components comprise: 
a discovery component that identifies a set of devices in a first data center and pending patches in a first data center (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices; Fig. 1 and associated text, par. [0016]: an example network connectivity graph [of multiple interconnected devices, see figure]. A compatibility graph (CG) is generated from an original connectivity graph as illustrated in figure 1; par. [0028]: all valid subgraphs denoted by S; par. [0029] discloses for each sub-graph in S, creating an update plan [an update being a patch]; par. [0032] discloses the admin is performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y)
	an impact analysis component that analyzes a set of candidate actions for the patch execution plan, (e.g., Song, par. [0029] discloses for each sub-graph in S, creating an update plan [an update being a patch]; par. [0032] discloses the admin performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y) 
	one or more second data centers (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices)
wherein the analysis comprises analyzing a dependency between respective devices in the first data center, (e.g., Song, par. [0032] discloses the admin performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y; par. [0002] discloses typical data center networks include multiple interconnected devices, wherein compatibility issues may arise. For example, if the above switch [computer] has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device [computer] which becomes incompatible after upgrading the first device [computer]) needs to be executed to maintain the compatibility requirement [the implication here being the two devices work together, i.e., perform some process together. Note too that the impact is direct in the sense that one device is impacting an adjacent one, as opposed to one that isn’t adjacent]; par. [0036] discloses determining for nodes in the second graph derived from two devices in the first graph, whether the pair is compatible)
wherein the combined respective impact scores correspond to a respective subgraph, matched to the first data center, of a partitioned subgraph that is defined by the first data center, the one or more data centers, or other data centers and communicative associations among the first data center, the one or more second data centers, or the other data centers; (e.g., Song, abstract: generating a second graph from a first graph of multiple devices in a network [first data center]; par. [0016]: Fig. 1 illustrates an example network connectivity graph (NG). A compatibility graph (CG) is generated from [defined by] an original NG [and see figure 1, the edges being communicative associations among the data center, But also note that the communicative associations appear to be required in the alternative only]; par. [0029]: for each sub-graph in S, at least one embodiment includes creating an upgrade plan [patch execution plan]; par. [0030]: computing a cost associated with each upgrade plan with a predefined cost function. A cost function might include, the number of upgrade steps in the plan and/or the estimated upgrade time “(for instance, the aggregate time of individual upgrade steps)” [i.e., combined impact score])
	a patch orchestration component that executes the pending patches in the first data center according to the patch execution plan (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is required to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target configuration; par. [0035] discloses the time required to execute the upgrade plan [the implication being the plan will be executed]).
	Song does not explicitly disclose a discovery component that identifies that initializes a corresponding patch execution plan; an impact analysis component that: assigns respective impact scores to a subset of the set of candidate actions based on the analysis, security risk to the data center of failure to apply one or more of the pending patches, and respective historical impact of the pending patches implemented in one or more second data centers, wherein the respective impact scores are based at least on amount of downtime of the first data center if execution of at least one of the pending patches in the first data center results in failure, wherein the respective historical impact comprises amount of downtime of the one or more second data centers, and an action selection component that selects a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan, wherein the plurality of candidate actions have respective impact scores that combined are less than a threshold impact score.
	However, in an analogous art, Davidson discloses:
a discovery component that initializes a corresponding patch execution plan (e.g., Davidson, par. [0012] discloses devices [set of devices] may provide services to other devices over a network [computing environment]. These devices may need to have their software patched. When these changes are taking place [i.e., changes can include patches], the devices may be unable to provide service; par. [0036] discloses deployment and routing device 120 may generate a report that includes all the changes scheduled to be deployed on a particular day [those scheduled changes being an initialized plan]; par. [0022]: processor 130 executes to perform any of the functions described herein)
an action selection component that selects a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan, wherein the plurality of candidate actions have respective impact scores that combined are less than a threshold impact score (e.g., Davidson, par. [0034] discloses deployment and routing service 120 may aggregate these scores [impact scores] for those changes; par. [0036] discloses the score 215 may be an aggregate score 215 for all the changes 210 that are scheduled to be deployed [deployment of each change being a candidate action]; par. [0037] discloses deployment and routing device 120 may compare score 215 and/or a sum of scores 215 against a threshold 220 [threshold impact score] to determine whether a scheduled change 210 or multiple schedule changes 210 should be deployed at a certain time. If score 215 is below threshold 220, then the scheduled change 210 may be deployed. Otherwise, deployment and routing device 120 may perform remedial measures such as rescheduling certain changes 210. For example, if threshold 220 is a value of 100 and a requested change 210 has a score of ten, then deployment and routing device 120 may schedule change 210 to be deployed at a certain time when the sum of scores 215 for the already scheduled changes is below ninety. If deployment and routing device 120 schedules change 210 to be deployed at a time when the sum of scores 215 is above ninety, then deployment and routing device 120 may reschedule the requested change 210 and/or another scheduled change 210 [so after an initial set of scheduled patches (plan) is determined, certain change deployments (candidate actions) are selected for inclusion in the set (plan) and some are not]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a patch execution plan of Song, which performs patching actions on a data center, by incorporating selecting actions for inclusion in the plan that have a combined score less than a threshold, as taught by Davidson, as Davidson would provide the advantage of a means of ensuring impact of the installation actions is below a desired amount. (See Davidson, abstract). 
Further, in an analogous art, Morino discloses:
an impact analysis component that assigns respective impact scores to candidate actions of the set of candidate actions based on the analysis, a cost (e.g., Morino, par. [0128]: installation sequence candidates based on an essential relationship [dependency]; par. [0049]: a dependency relationship such as essential; par. [0133]: the installation cost calculating unit 26 inputs the installation sequence candidates and performs the following process; par. [0135] discloses the installation cost calculating unit calculates a unit cost (S76). The unit cost includes but is not limited to "file size cost+restart cost+service startup cost+cost [the unit here being installation of one of the software modules]) and based on respective historical impacts of the pending patches implemented in one or more second computers, (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the  software modules has been installed; and generating installation information using the past record data; par. [0036] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” If the installation information indicates the preceding software involves service function [historical impact] unit 26 sets “preceding software count having service startup x 10%”) wherein the respective historical impact comprises amount of downtime of the one or more second computers, (e.g., Morino, par. [0048]: collecting unit uses the collected installation information as past record data; claim 8: collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; par. [0134]: installation information indicates that the software is to be restarted; par. [0142]: of the restart is to be performed after the installation of the software, an OS restart (including shutdown) takes time, and shutdown and restart of software in operation also takes time).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the patch execution plans to apply patches to a data center and analysis of candidate patch plan actions based on dependencies taught by Song, by incorporating assigning impact scores to the actions based on historical impacts of the actions in a second computing system, including an amount of downtime, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086]).
Further still, in an analogous art, Bombacino discloses:
a cost that is a security risk to the data center of failure to apply one or more of the pending patches (e.g., Bombacino, col. 4 ll. col. 4 ll. 44-53 discloses the cost of not re-booting can be understood as a security risk of failing to apply an update. The cost of not rebooting and/or delaying a re-boot can be represented by the cost function g(u, t); col. 3 l. 6 discloses the system cost at the given time; col. 3 ll. 10-15 discloses the system cost is a quantified risk associated with failing to apply an update to the system; col. 4 l. 53: a cost to a computer system; col. 7 ll. 39-42: computer system 12 may be practiced in distributed cloud computing environments where tasks are performed by processing devices linked through a communication network [datacenter, see par. [0064] of the specification]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the costs/impact of patch execution plans associated with a first data center, second data center system and historical impacts comprising cost/impact associated with the second system taught by Song/Morino, to each include a cost/impact comprising a cost comprising a risk of security of the computing environment if one of the patches were not installed, as taught by Bombacino, as Bombacino would provide the advantages of  a means to determine a cost associated with delaying an update and a means for reducing cost to the system as a whole. (See Bombacino, col. 4 ll. 52-53 and col 5 ll. 8-15).
And finally, in an analogous art, Kikuchi discloses:
wherein the respective impact scores are based at least on amount of downtime of the first computer if execution of at least one of the pending patches results in patch failure, (e.g., Kikuchi, par. [0199] discloses update&recovery time is the sum of the required update time estimated to be required when update is performed, and the required recovery time estimated to be required to recover the component to the original state when the update fails; par. [0273] discloses update&recovery time of VM3 is 70 minutes. Therefore update execution unit 504 adds 70 minutes to monthly down time for User 3 [i.e., update&recovery time = downtime]; Fig. 12 and associated text discloses [see figure] and update&recovery time for each update [i.e., patch, each column being data for a particular patch]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the impact scores of patching actions for a first data center Song/Davidson/Morino, by incorporating impact scores including downtime of the system in which the patches are executed caused by failed patches, as taught by Kikuchi, as Kikuchi would provide a more accurate means of determining the cost of applying a patch, as it would take into account the cost of the patch regardless of whether or not its application is successful. (See Kikuchui, par. [0199]). This could, for example, prevent failure to obtain service level objectives. (See Kikuchi, par. [0010]).
	
Per claim 23:
The claim is a system claim having substantially the same limitations as claim 19 and is rejected for substantially the same reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson (US 9,361,092) in view Morino (US 2014/0298321) in view of Bombacino (US 9,507,605) in view of Kikuchi (US 2012/0210311) in further view of Sobel et al. (US 8,219,983) (art of record – hereinafter Sobel). 


Per claim 20:
Song/Davidson/Morino/Bombacino/Kikuchi teaches the computer-implemented method of claim 18 (see rejection of claim 18 above), Song further discloses 
executing, by the device, the plurality of candidate actions selected for inclusion in the patch execution plan, resulting in executed actions (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target configuration; par. [0035] discloses the time required to execute the upgrade plan [the implication being the plan will be executed]).
Song does not explicitly disclose recording, by the device, the executed actions and their corresponding outcomes in the historical data.
However, in an analogous art, Sobel discloses 
recording, by the device, the executed actions and their corresponding outcomes in the historical data (e.g., Sobel, col. 1 ll. 65-67 discloses a software change “(such as an application or operating-system upgrade, patch or settings change); col. 17 ll. col. 20-32 discloses for example, server 210 in FIG. 2 may calculate one or more health-impact scores for a software change that occurred on first client 202 by comparing the results [outcome, must have been recorded] of a plurality of health evaluations received from first client 202; col. 2 ll. 33-39 discloses a unique identifier associated with a software change may be transmitted [recorded] along with the results) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the actions of Song/Davidson/Morino/Kikuchi, which discloses executing candidate actions selected or inclusion in a plan, by incorporating recording the executed actions and their outcomes in the historical data, as taught by Sobel, as Sobel would provide the advantage of a means of determining the impact of subsequent applications of the patches. (See Sobel, col. 1 ll. 59-64).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson (US 9,361,092) in view Morino (US 2014/0298321) in view of Bombacino (US 9,507,605) in view of Kikuchi (US 2012/0210311) in view of Sobel (US 8,219,983) in further view of Satish et al. (US 8,499,063) (art of record – hereinafter Satish). 

Per claim 21:
Song/Davidson/Morino/Bombacino/Kikuchi/Sobel teaches the computer-implemented method of claim 20 (see rejection of claim 20), Song/Davidson/Morino/Kikuchi/Sobel further discloses the respective impact scores for the candidate actions selected for inclusion in the patch execution plan (see rejection of claim 18 above) but does not explicitly teach updating, by the device, the impact ratings for the respective actions based on a result of the executing.
However, in an analogous art, Satish discloses:
 updating, by the device, the respective scores based on a result of the executing (e.g., Satish, col. 9 ll. 13-20, a software application with an initially-low reputation score can receive a higher reputation score as it is installed by clients 150 [i.e., executing an installation] and a minimal rate of un-installation is reported [results of executing]. An embodiment of the reputation scoring module 442 observes these sorts of activities and continually updates software applications' reputation scores in the reputation score database 401).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the actions of Song/Davidson/Morino/Kikuchi/Sobel, which discloses executing actions selected for inclusion in a patch execution plan based on their impact scores, by incorporating updating the scores based on the result of the executing, as taught by Satish, as Satish would provide the advantage of a means for the accuracy of the score to improve over time. (See Satish, col. 9 ll. 5-10).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson (US 9,361,092) in view Morino (US 2014/0298321) in view of Kikuchi (US 2012/0210311) in further view of Sobel (US 8,219,983) 

Per claims 24-25:
Claims 24 and 25 are directed to a system having substantially similar limitations as those of claim 20 (claims 24 and 25 each contain a portion of the limitations of claim 20). Accordingly, they are rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196